Citation Nr: 1028064	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-10 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
Veteran's service-connected posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected residuals of right shoulder 
strain. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970 to February 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board notes that the Veteran has also claimed entitlement to 
service connection for numerous other conditions, including 
herbicides exposure, peripheral neuropathy, a right ankle 
condition, a right knee condition, acid reflux, an eating 
disorder, migraines, sleep apnea, arthritis and fibromyalgia.  
The Veteran has also claimed entitlement to increased ratings or 
earlier effective dates for hearing loss, tinnitus, a back 
disorder and a neck disorder.  Those claims were adjudicated, and 
in the absence of a Notice of Disagreement, a Statement of the 
Case, and a Substantive Appeal pertaining to each of these 
issues, the Board does not have jurisdiction.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. 
App. 554 (1993).

The Board also notes that the Veteran testified at a March 2010 
Board hearing.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's posttraumatic 
stress disorder is manifested by total occupational and social 
impairment

2.  The Veteran's right shoulder disability is manifested by some 
limitation of motion, pain and stiffness, but not such that 
motion is limited to the shoulder level, even when pain and 
repetitive motion is taken into account.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
posttraumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009). 

2.  The criteria for a rating in excess of 10 percent for a 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by way 
of letters from the RO to the Veteran dated August 2003, December 
2004, April 2005 and March 2006, and by other correspondence to 
the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  
Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran contends that the current evaluations assigned for 
his posttraumatic stress disorder (PTSD) and residuals of a right 
shoulder strain do not accurately reflect the severity of those 
conditions. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

While the veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  If there is disagreement with the initial rating 
assigned following a grant of service connection, such is the 
case with the Veteran's claim of entitlement to a rating in 
excess of 10 percent for his service-connected right shoulder 
disability, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.



Posttraumatic Stress Disorder

Diagnostic Code 9411 provides that a 70 percent rating is 
warranted where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The Veteran first claimed entitlement to service connection for 
posttraumatic stress disorder (PTSD) in August 2001.  A July 2002 
rating decision granted entitlement to service connection for 
that condition and assigned a 30 percent rating effective from 
August 22, 2001, the date the Veteran submitted claim for service 
connection.  The Veteran submitted a Notice of Disagreement (NOD) 
in August 2002, requesting an earlier effective date; this 
request was later withdrawn.  

In April 2003 the Veteran submitted a claim for an increased 
rating for his service-connected posttraumatic stress disorder.  
A September 2003 rating decision granted entitlement to an 
increased rating, assigning a 50 percent rating from April 17, 
2003, the date of the Veteran's increased rating claim.  The 
Veteran submitted a Notice of Disagreement (NOD) with this 
decision in November 2003.  A Statement of the Case (SOC) was 
issued in September 2004 granting entitlement to a rating of 70 
percent, effective from April 16, 2003.  An additional Statement 
of the Case (SOC) issued in February 2006 denied entitlement to a 
rating in excess of 70 percent.  The Veteran submitted a 
Substantive Appeal (VA Form 9) in April 2006, thereby perfecting 
his appeal.  The Veteran testified at a hearing before the 
undersigned Veterans Law Judge in March 2010 and his claim for 
entitlement to a rating in excess of 70 percent is currently 
before the Board.  

The relevant evidence of record in this case dates back to April 
2003 claim of entitlement to a rating in excess of 30 percent and 
includes numerous VA treatment records, VA examination reports 
and statements from the Veteran.

VA outpatient treatment records from April 2003 and May 2003 
indicate that the Veteran reported claustrophobia, depressed 
mood, lack of motivation, low self-esteem, irritability, 
decreased concentration, mild memory loss, interrupted sleep, 
nightmares, social isolation and an exaggerated startle response.  
Mental status examination from that time indicates that the 
Veteran was well-groomed and dressed appropriately.  Attitude was 
cooperative and speech was normal.  Flow of thought was logical 
and goal-oriented and no delusions or hallucinations were 
verbalized.  The Veteran also denied suicidal or homicidal 
ideation.  The examiner noted that the Veteran's affect was 
constructed, but cognition, insight and judgment were normal.  VA 
treatment records also indicate that the Veteran participated in 
group therapy.

The Veteran was afforded a VA examination in August 2003.  During 
that examination the Veteran reported having difficulties getting 
along with others and indicated that he gets angry easily and 
experiences nightmares and flashbacks.  He also stated that his 
social functioning is diminished and that he isolates himself.  
Mental status examination indicated normal orientation, 
appearance, hygiene, speech and behavior.  Mood and affect were 
depressed, but there was no evidence of panic attacks, delusions 
or hallucinations.  Ritualistic obsession about the Veteran's 
Vietnam War experiences was present.  While the Veteran's thought 
processes and judgment were normal, abstract thinking was absent 
and memory problems were noted.  Suicidal and homicidal ideation 
was absent.  A GAF score of 54 was assigned.  

Based on this examination the Veteran's rating was increased to 
70 percent, with an effective date of April 17, 2003, the day 
that the Veteran filed his increased rating claim. 

VA treatment records from throughout 2004 and 2005 indicate 
continued treatment for the Veteran's posttraumatic stress 
disorder, including group and individual therapy.  The Veteran 
has also submitted private treatment records from the Vet Center 
from 2004 and 2005.  These records indicate that the Veteran 
reported problems with sleep, resentment, social isolation, low 
patience and depression.  Poor concentration, memory problems, 
dysphoric mood and constricted affect were also noted and the 
Veteran's thought process was circumstantial.  

Specifically, VA treatment records from June 2005 indicate a GAF 
score of 55 and records from August 2005, November 2005 and 
December 2005 indicate referral for anger management classes. 
Severe PTSD symptoms were noted, including increasing sleep 
problems, nightmares, intrusive thoughts, hypervigilance and 
anger.  Social isolation was also noted and a GAF score of 45 was 
assigned.  

The Veteran was afforded another VA examination in December 2005.  
The Veteran reported that he was still having nightmares and 
flashbacks and that he has difficulty sleeping.  Mood swings and 
anger problems were also noted, along with massive headaches, 
depression, anxiety and irritability.  The Veteran reported 
decreased social functioning and stated that he does not talk to 
people much.  Mental status examination indicated that 
orientation, appearance, hygiene, speech and behavior were 
normal.  Depression and anxiety were noted, but no panic attacks 
or ritualistic obsession were indicated.  Delusions and 
hallucinations were absent, but thought processes were noted as 
abnormal and abstract thinking was absent.  Judgement and memory 
were relatively normal, but difficulty with remembering to 
complete tasks and with retention of highly learned materials was 
noted.  No suicidal or homicidal ideation was indicated.  A GAF 
score of 51 was assigned.  The examiner further stated that the 
Veteran has occasional difficulty performing activities of daily 
living and difficulty establishing and maintaining working 
relationships.  Social functioning was noted as decreased, as 
well as difficulty understanding simple and complex commands.  

VA treatment records from 2006 show increasing PTSD symptoms.  
February 2006 records indicate that stress and financial anxiety 
were exacerbating his symptoms.  A March 2006 evaluation 
indicates a GAF score of 50.  Continued treatment throughout 2006 
indicates depression, as well as anger and despair.  A July 2006 
evaluation indicates a GAF score of 53.  Similar treatment 
records continue through 2006 and 2007, with a GAF score of 50 
recorded in March 2007 and GAF score of 47 recorded in March 
2008. 

VA treatment records from April 2008 and May 2008 indicate 
chronic anger and obsessiveness with his VA claims.  The Veteran 
stated that he has homicidal thought and breaks household objects 
in anger.  Frequent insomnia was also noted.  Records from June 
2008 indicate continued symptoms and a GAF score of 47.  The 
examiner stated that the Veteran is totally and permanently 
disabled due to his severe PTSD symptoms.  Records from September 
2008, March 2009 and September 2009 all indicate a GAF score of 
45.  

The Veteran submitted a written statement in December 2009 
wherein he indicated that he has frequent suicidal ideation and 
significant memory loss.  In March 2010 the Veteran testified at 
a hearing before the Board.  During that hearing the Veteran 
stated that has suicidal and homicidal thoughts everyday, but 
that he does not act on them because of his daughter.  He 
reported memory problems, flashbacks and pervasive thoughts about 
events he observed as a combat photographer.  He also discussed 
his social withdrawal and indicated his distrust for others.  

After evaluation the evidence of record, the Board finds that a 
rating of 100 percent is warranted.  In this regard, VA treatment 
records and examination reports show a severe progression in the 
Veteran's PTSD symptoms.  Numerous examiners have indicated that 
the Veteran is completely disabled by the PTSD symptoms and that 
his behavior makes him unable to affect any kind of work.  Thus, 
the Board concedes that the evidence of record shows total social 
and occupation impairment and a 100 percent disability rating is 
warranted for PTSD.  

Residuals, Right Shoulder Strain

The Veteran has also claimed entitlement to an initial rating in 
excess of 10 percent for residuals of a right shoulder strain.  
The Veteran first claimed entitlement to service connection for 
residuals of a right shoulder strain in December 2004.  A 
February 2005 rating decision granted entitlement to service 
connection and assigned a 10 percent rating effective from 
February 18, 2004.  The Veteran submitted a Notice of 
Disagreement (NOD) in February 2005, claiming entitlement to a 
higher initial rating.  The RO issued a Statement of the Case 
(SOC) in February 2006 and the Veteran filed a Substantive Appeal 
(VA Form 9) in April 2006.

The Veteran's service-connected shoulder disability is current 
rated as 10 percent disabling under Diagnostic Code 5203.  
However, in order to afford the Veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of the 
shoulder.  The VA Schedule for Rating Disabilities provides 
several diagnostic codes under which shoulder disabilities may be 
rated, but most are not applicable to the Veteran's diagnosed 
condition.  

Under Diagnostic Code 5003, for degenerative arthritis 
established by x-ray findings, a Veteran is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objective confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  A compensable 
evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for 
painful motion) is in order where arthritis is established by x-
ray findings and no actual limitation of motion of the affected 
joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  As the Veteran's right shoulder disability is 
already rated at 10 percent disabling application of this 
Diagnostic Code will not result in a higher rating.

Diagnostic Code 5201 bases rating evaluations on joint motion.  
With regard to the dominant extremity, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder level.  
A 30 percent evaluation is warranted for limitation of motion 
midway between the side and shoulder level, and a 40 percent 
evaluation is assigned for limitation of major arm motion to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Full range of motion of the shoulder is zero to 180 
degrees or abduction and forward elevation (flexion) and zero to 
90 degrees of internal and external rotation.  38 C.F.R. § 4.71, 
Plate I. 

Under Diagnostic Code 5202, for the major upper extremity a 20 
percent rating is provided for malunion of the humerus with 
marked moderate deformity.  A 30 percent rating is provided for 
malunion of the humerus with marked deformity.  For recurrent 
dislocation of the humerus at the scapulohumeral joint a 20 
percent rating is provided with infrequent episodes and guarding 
of movement only at shoulder level and a 30 percent rating is 
provided for frequent episodes and guarding of all arm movements.  
A 50 percent evaluation is warranted for fibrous union of the 
humerus.  A 60 percent evaluation is provided for nonunion or 
false flail joint and an 80 percent rating is warranted for loss 
of the humeral head, also known as flail shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The evidence of record includes VA treatment records, VA 
examination reports, private treatment records and statements 
from the Veteran.  They indicate that the Veteran was doing push-
ups for the Fit to Fight Fitness Program and strained his right 
shoulder in July 2004.  An evaluation from that time indicates 
that the Veteran had limited flexion and extension to 90 degrees, 
good grip strength and pulses and point tenderness between the 
right medial scapula and spine.  The Veteran denied numbness and 
ecchymesis.  Scapular muscle strain was diagnosed.  

Subsequent VA treatment records from October 2004 indicate that 
the Veteran was experiencing persistent pain in his right 
shoulder.  He reported difficulty with overhead lifting.  Range 
of motion studies indicated flexion to 180 degrees, abduction to 
150 degrees and internal rotation to 90 degrees.  No history of 
dislocation was noted.  Degenerative joint disease of the right 
AC joint with capsular hypertrophy and indentation upon the 
supraspinatus musculotendinous junction was diagnosed.  There was 
no significant joint effusion. 

The Veteran was afforded a VA fee basis examination in January 
2005.  During that examination the Veteran stated that he was 
experiencing pain predominantly over the posterior aspect of his 
right shoulder with radiation up to the right paracervical 
region.  He indicated having difficulty sleeping on that side.  
The Veteran stated that the pain was intermittent, happening two 
or three times a day and lasting for three to five minutes.  He 
also stated that during flare-ups he has limited range of motion.  
Physical examination indicated tenderness over the posterior 
aspect.  The examiner stated that range of motion was limited 
because of pain, but that there was no additional limitation due 
to fatigue, weakness, lack of endurance or incoordination.  He 
also stated that there was no ankylosis.  Range of motion studies 
revealed flexion to zero to 150 degrees with pain thereafter, 
abduction from zero to 140 degrees with pain thereafter, external 
rotation from zero to 80 degrees with pain thereafter and 
internal rotation from zero to 60 degrees with pain thereafter.  
The examiner further stated that the Veteran has limitation with 
using his right arm for lifting and carrying heavy weight and 
repetitive pushing, pulling and reaching overhead.

VA treatment records from April 2005 indicate that the Veteran 
continued to have shoulder pain and that he had two episodes of 
complete arm numbness lasting thirty to forty-five seconds.  Full 
range of motion was indicated, but there was tenderness.  In May 
2005 and June 2005 the Veteran reported severe neck and shoulder 
pain.  Full range of motion for the Veteran's shoulder was noted.  
In September 2005, October 2005 and November 2005 the Veteran 
reported a numbing sensation in the shoulder and the right side 
of his cervical spine, with worsening pain on overhead movement.  
He indicated that his sleep is disturbed by pain.  

The Veteran was provided another VA examination in December 2005.  
During that examination the Veteran stated that his right 
shoulder pain was constant and was occurring on a daily basis.  
He did not indicate having lost any time from work because of it 
and denied any periods of incapacitation.  Physical examination 
indicated that hand strength was normal.  There was evidence of 
limited and painful motion and mild asymmetry, but no evidence of 
heat, redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  Range of motion studies revealed 
flexion to 130 degrees with pain thereafter, abduction to 100 
degrees with pain thereafter, external rotation to 90 degrees 
with pain thereafter and internal rotation to 80 degrees with 
pain thereafter.  The examiner stated that range of motion was 
limited by pain, lack of endurance and fatigue after repetitive 
use with pain having a major functional impact.  He further 
stated that it was not limited by weakness or incoordination and 
that there was no additional limitation of the joint in terms of 
degrees.  With regard to functional limitations, the examiner 
stated that the Veteran should avoid using ladders, overhead 
reaching and crawling.  VA treatment records from throughout 
2006, 2007, 2008 and 2009 indicate continued treatment.  

In a written statement submitted by the Veteran in July 2007 he 
stated that his right shoulder disability causes constant pain.  
He also indicated that he has lost feeling in his right arm down 
to his fingers.  

VA treatment records from December 2007 showed sensation in the 
bilateral upper extremities was intact and that there was normal 
motor response.  Records from January 2008 and September 2009 
showed right shoulder pain, but indicate that the condition was 
stable.

During the Veteran's March 2010 hearing before a Veterans Law 
Judge he indicated that the pain in his shoulder was constant, 
but that it had not gotten any worse.  He stated that he 
occasionally feels numbness or tingling in his right arm.  He did 
indicate having a hard time opening things with his right hand 
and stated that his right arm was weaker than his left.  

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's right 
shoulder disability is not warranted.  As indicated above, there 
is no evidence of ankylosis, dislocation, nonunion or malunion of 
the scapula or clavicle.  Accordingly, Diagnostic Codes 5200 and 
5203 are not for application.  Furthermore, the Board notes than 
an evaluation in excess of 10 percent under Diagnostic Codes 5201 
or 5202 would require limitation of motion of the arm at the 
shoulder level, malunion of the humerus with at least moderate 
deformity or recurrent dislocation of the scapulohumeral joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2008).  No 
findings to that effect are supported by treatment records or VA 
examination reports.  Finally, as the Veteran's right shoulder 
disability is already rated at 10 percent disabling a higher 
rating cannot be assigned under this Diagnostic Code 5003.  

The Board does note that when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  
Also, the VA General Counsel held in VAOPGCPREC 9-98 that pain as 
a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 C.F.R. § 
4.59 are for consideration.  Although examination indicates 
reduced range of motion and strength on repetitive motion with 
regard to the Veteran's right shoulder, the Board finds that 
these effects are already contemplated by the 10 percent rating 
assigned.   There is no indication in the current record that 
pain causes functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.

In addition, consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the disability 
at issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the Veteran has not shown in this case is that his service-
connected shoulder disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The disability has not 
required frequent periods of hospitalization and there is no 
evidence of any marked interference with his employment such as 
periods of frequent hospitalizations, surgeries or inability to 
perform required tasks.  As the Veteran's impairment is 
adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted for 
the entire period on appeal, subject to the laws and regulations 
government the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected right shoulder disorder is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


